Citation Nr: 0512802	
Decision Date: 05/11/05    Archive Date: 05/25/05

DOCKET NO.  03-05 245A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to an initial disability rating greater than 50 
percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

April Maddox, Associate Counsel


INTRODUCTION

The veteran had active service from October 1968 to September 
1971.  His military occupational specialty was Helicopter 
Repairman.  He received numerous service awards including the 
Air Medal with "V" device.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Salt Lake City, Utah, which granted service connection for 
PTSD and assigned a disability rating of 30 percent.  By 
rating decision dated in January 2003, the RO increased the 
veteran's disability rating from 30 percent to 50 percent 
with an effective date of the date of the initial claim.  
However, the veteran's appeal for a higher rating remains 
before the Board.  See AB v. Brown, 6 Vet. App. 35 (1993) 
(where a claimant has filed a notice of disagreement as to an 
RO decision assigning a particular rating, a subsequent RO 
decision assigning a higher rating, but less than the maximum 
available benefit, does not abrogate the pending appeal).  

The veteran testified at an RO hearing in Cheyenne, Wyoming 
in November 2003.  The transcript is associated with the 
claims folder.

In December 2003, the veteran filed a claim for a total 
disability rating based on individual unemployability.  That 
matter has not been developed for appellate review and is 
referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the appellant's appeal.

2.  The veteran's PTSD is currently manifested by no more 
than some occupational and social impairment with reduced 
reliability and productivity due to such symptoms as sleep 
disturbance, nightmares, transient suicidal ideation, poor 
judgment, and variable affect with some angry expressions.


CONCLUSION OF LAW

The criteria for a disability rating greater than 50 percent 
for PTSD have not been met.  38 U.S.C.A. § 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 9411-9440 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. § 5100 et seq. (West 2002), eliminated the 
requirement for a well-grounded claim, enhanced VA's duty to 
assist a claimant in developing facts pertinent to his claim, 
and expanded VA's duty to notify the claimant and his 
representative, if any, concerning certain aspects of claim 
development.  VA promulgated regulations that implement these 
statutory changes.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2004).  

By letters dated in June 2002, August 2002, and July 2003 the 
RO advised the veteran that VA would make reasonable efforts 
to help him get the evidence necessary to substantiate his 
claim for an increase, but that he must provide enough 
information so that VA could request any relevant records.  
The veteran was advised of the evidence received and was 
requested to provide authorization for the release of any 
additional private medical records.  The veteran was also 
asked to identify any additional information or evidence that 
he wanted VA to try and obtain.  

The February 2003 statement of the case (SOC) and February 
2004 supplemental statement of the case (SSOC) notified the 
veteran of the relevant laws and regulations and essentially 
advised him of the evidence necessary to substantiate his 
claim for an increase.  They specifically set forth the 
regulations pertaining to VA's duty to assist, thus notifying 
the veteran of his and VA's respective obligations to obtain 
different types of evidence.  They also advised the veteran 
of the evidence of record, adjudicative actions taken, and of 
the reasons and bases for denial.  

The claims folder contains all available VA treatment records 
and VA examination reports.  The veteran has not identified 
any outstanding evidence to be obtained.  Accordingly, the 
Board finds that VA has satisfied its duty to notify and to 
assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. § 3.159(b) (2004); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

Analysis

The veteran contends that his service connected PTSD is more 
disabling than initially rated and currently evaluated.  
Disability evaluations are determined by the application of a 
schedule of ratings, which are based on the average 
impairment of earning capacity.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.1 (2004).  Separate diagnostic codes 
identify the various disabilities.  The governing regulations 
provide that the higher of two evaluations will be assigned 
if the disability more closely approximates the criteria for 
that rating.  Otherwise, the lower rating is assigned.  38 
C.F.R. § 4.7 (2004).  

The veteran's PTSD is currently rated as 50 percent disabling 
under 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411.  Under 
that code, a 50 percent rating is assigned when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped, speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships. Id.

A 70 percent rating for PTSD is warranted when there is 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near- continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and the inability to establish and maintain 
effective relationships. Id.

A 100 percent rating is warranted if there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; gross inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name. Id.

The Global Assessment of Functioning (GAF) is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing the Diagnostic and Statistical Manual of Mental 
Disorders (4th ed.1994).  A GAF score of 41 to 50 is defined 
as denoting serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifter) or any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job).  A score of 51 to 
60 is defined as indicating moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  A GAF score of 61 to 70 is indicative of some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, with some meaningful 
interpersonal relationships.  A score of 71 to 80 indicates 
that, if symptoms are present at all, they are transient and 
expectable reactions to psychosocial stressors with no more 
than slight impairment in social and occupational 
functioning.  See Carpenter v. Brown, 8 Vet. App. 240, 242- 
244 (1995).

Evidence relevant to the current level of severity of the 
veteran's PTSD includes an October 2002 VA psychiatric 
examination.  At that time, the veteran complained of the 
following: joblessness, depression, suicidal thoughts, 
nightmares, anger, and frustration.  The veteran reported 
that he had been married to his wife for approximately 30 
years, had two children, and one grandchild.  The veteran 
also reported that he lost his job as a manager for a chain 
of convenience stores in July 2001, and had been unable to 
find a job since then.  On mental status examination, the 
examiner noted that the veteran's thought processes were not 
impaired.  There were no delusions or hallucinations and his 
eye contact was good.  The veteran was very cooperative 
during the session and he exhibited no inappropriate 
behavior.  He admitted to having suicidal thoughts in the 
past but denied homicidal thoughts.  His personal hygiene was 
good and he was oriented to person, place, and time.  
Immediate recall was good, recent memory was impaired, and 
remote memory was good.  The veteran was able to perform 
calculations and abstractions.  He did not have any obsessive 
or ritualistic behavior.  His rate and flow of speech showed 
that his speech was relevant, logical, and little pressured.  
The veteran denied having panic attacks and stated that his 
way of dealing with anxiety was to "shut down."  The 
examiner diagnosed the veteran with PTSD, major depression 
and assigned a GAF score of 57.

The veteran was afforded another VA psychiatric examination 
in February 2004.  At that time, the veteran again complained 
of joblessness.  He also reported suffering from insomnia, 
nightmares, suicidal thoughts, and alcoholism.  On mental 
status examination, the examiner noted that the veteran 
presented with good hygiene and was courteous and compliant 
throughout the examination.  His speech was within normal 
limits in volume and tone, and it was goal-directed and well 
organized.  Gait was normal, and there was no observable 
difficulty in fine or gross motor skills.  His memory was 
intact for both distant and recent events.  Insight was fair, 
judgment was poor, and concentration was adequate for 
evaluation.  Transient suicidal ideation was acknowledged, 
and homicidal ideation was denied.  His affect was variable 
with some angry expressions, but generally stable.  The 
examiner diagnosed the veteran with PTSD, alcohol dependence, 
major depressive disorder, moderate, recurrent, and assigned 
a GAF of 52 as to the PTSD. 

Also of record are Vet Center treatment notes dated from 
October 2001 through October 2003.  These records reflect 
ongoing complaints of, and treatment for psychiatric 
disorders including PTSD and depression.  The most recent 
treatment note from the Casper Vet Center shows a GAF score 
of 41 and noted that the veteran currently takes medication 
for depression.  The counselor signing the report was a 
licensed social worker.  

Based on these findings, the Board finds that the evidence of 
record does not substantiate an evaluation greater than 50 
percent.  The evidence does not demonstrate that the 
veteran's service connected PTSD is productive of 
occupational and social impairment with deficiencies in most 
areas or an inability to establish and maintain effective 
relationships.  The evidence of record shows that the veteran 
maintains a significant relationship with his family.  During 
the October 2002 and February 2004 VA examinations the 
veteran presented with good hygiene.  While the veteran 
admitted to suicidal thoughts in the past, this symptom was 
noted to be transient.  His speech was within normal limits 
in volume and tone, and it was goal-directed and well 
organized.  The veteran denied having panic attacks and his 
memory was intact for both distant and recent events.  

The Board notes that the medical evidence shows that the 
veteran has been assigned GAF scores ranging from 41 to 57, 
relatively low scores.  However, the totality of the evidence 
reflects symptoms warranting no more than a 50 percent rating 
under the applicable criteria.  Specifically, there is no 
evidence of such symptoms as obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near- continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
or difficulty in adapting to stressful circumstances 
(including work or a work-like setting).  In sum, the Board 
concludes that the veteran's PTSD is not manifested by 
symptomatology that nearly approximates the criteria for the 
next higher evaluation under DC 9411.  

The Board also finds that no higher evaluation can be 
assigned pursuant to any other potentially applicable 
diagnostic code.  Because there are specific diagnostic codes 
to evaluate PTSD consideration of other diagnostic codes for 
evaluating the disability does not appear appropriate.  See 
38 C.F.R. § 4.20 (permitting evaluation, by analogy, where 
the rating schedule does not provide a specific diagnostic 
code to rate the disability).  See Butts v. Brown, 5 Vet. 
App. 532 (1993).

In deciding the veteran's claim, the Board has considered the 
Court's determination in Fenderson v. West, 12 Vet. App. 119 
(1999) and whether he is entitled to an increased evaluation 
for separate periods based on the facts found during the 
appeal period.  In Fenderson, the Court held that evidence to 
be considered in the appeal of an initial assignment of a 
rating disability was not limited to that reflecting the then 
current severity of the disorder.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  In that decision, the Court also 
discussed the concept of the "staging" of ratings, finding 
that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.  Fenderson, 12 Vet. App. at 126.  See also Francisco, 
7 Vet. App. at 58 (where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern).  

The Board does not find evidence that the veteran's 
disability evaluation should be increased for any separate 
period based on the facts found during the appeal period.  
The evidence of record supports the conclusion that he is not 
entitled to an evaluation greater than 50 percent during any 
time within the appeal period.

The Board has also considered whether the record raises the 
matter of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1).  However, there is no competent evidence that 
the veteran's PTSD, standing alone, causes marked 
interference with employment or requires frequent 
hospitalizations or otherwise 



produces unrecognized impairment suggesting extraschedular 
consideration is indicated.


ORDER

An initial disability rating greater than 50 percent for PTSD 
is denied.




	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


